                Case 21-10950-LSS            Doc 106-1        Filed 07/21/21           Page 1 of 1




                                                  Schedule A

                         DATE                                          DEADLINE/EVENT

         August 27, 2021                            Assumption Notice Deadline
                                                                                   1
         September 24, 2021 at 4:00 p.m.            Contract Objection Deadline
         (ET)
         October 4, 2021 at 5:00 p.m. (ET)          Deadline (1) for the submission of Qualifying Bids, (2)
                                                    for the Stalking Horse Purchaser and any Qualifying
                                                    Bidder to Designate Selected Purchased Contracts and
                                                    (3) for the Stalking Horse Purchaser and any Qualifying
                                                    Bidder to Provide Adequate Assurance Information
         October 6, 2021                            Deadline for Debtors to Designate Qualifying Bids and
                                                    Baseline Bid

         October 7, 2021 at 10:00 a.m. (ET)         Auction (if necessary)

         October 11, 2021 at 4:00 p.m. (ET)         Sale Objection Deadline and Adequate Assurance
                                                    Objection Deadline1

         October 21, 2021 at 4:00 p.m.              Debtors’ Deadline to Reply to Sale Objections

         As soon as practicable after               Deadline to File and Serve Notice of Winning Bidder
         completion of the Auction
         October 26, 2021 at 10:00 a.m.             Sale Hearing

         November 12, 2021                          Sale Closing




1
    The Sale Objection Deadline and Contract Objection Deadline apply to all objections to the sale of the Purchased
    Assets and the assumption and assignment of the Purchased Contracts, respectively, with the exception of
    objections related to adequate assurance of future performance by the Stalking Horse Purchaser or a Winning
    Bidder other than the Stalking Horse Purchaser.


62815/0001-40976331v8
